Exhibit 10.2


[logo.jpg]
 
Michael W. McMahon
5 St. Helaine Place
Greer, SC 29650


RE: AMENDED AND RESTATED OFFER OF EMPLOYMENT, EFFECTIVE AS OF NOVEMBER 29, 2011


Dear Michael:


On behalf of Scio Diamond Technology Corporation (the "Company"), I am very
pleased to offer you (sometimes referred to as "Executive") a full-time
employment position with the Company. This offer letter (the “Letter Agreement”)
clarifies and confirms and memorializes the terms of your employment with the
Company.


1. START DATE


Your employment will commence with the Company on or about December 16, 2011
(the “Start Date”).


2. POSITION AND REPORTING


Your position with the Company will be Chief Operating Officer. At the
discretion and direction of the Company’s Chairman, you will report directly to
the Company’s President and Chief Executive Officer.


3. SALARY


As of the Start Date your starting salary will be $150,000 annualized, payable
bi-weekly in accordance with the Company's standard payroll practice and subject
to applicable withholding taxes. Because your position is exempt from overtime
pay, your salary will compensate you for all hours worked. The Chief Operating
Officer, Board of Directors, or its Compensation Committee will review your
salary annually. Any increases will be effective as of the date determined by
the Board of Directors or its Compensation Committee.


4. ANNUAL DISCRETIONARY BONUS


The Board of Directors, in its sole and exclusive discretion, may vote to award
you with an annual bonus. Said bonus, if awarded, will be payable during the
first payroll period following the calendar year for which it was awarded.
 
 
 
Exhibit 10.2 - Page - 1

--------------------------------------------------------------------------------

 


[logo.jpg]
 
5. BENEFITS
 


You will also be entitled, during the term of your employment, to such vacation,
medical and other employee benefits as the Company may offer from time to time,
subject to applicable eligibility requirements. The Company does reserve the
right to make any modifications in the benefits package that it deems
appropriate. The Company hereby provides you with 15 days paid vacation each
calendar year. You are also eligible to participate in any 401(k) retirement
plan adopted and offered by the Company, subject to the terms and conditions
thereof.


6. STOCK and STOCK OPTIONS


As we have discussed with you, the Company takes a long-term approach to
investment, and its employees are its most important investments. Our
compensation structure is weighted towards equity ownership because we believe
we will create the most value for the Company and its shareholders over time by
having employees think and act like, and therefore be, owners.


You will be eligible to participate in any stock option plan adopted and
incorporated by the Company (the “Options”). The extent, terms and conditions of
any Options provided to you will be determined by the Company’s Board of
Directors or its Compensation Committee, if any, in its sole and unilateral
discretion. The strike price on any stock option grant provided to you will be
determined by the Company’s Board of Director’s or its Compensation Committee’s
assessment of the fair market value per share of such stock on the date that the
Board of Directors or Compensation Committee approved your grant.


The Shares and any Options granted to you will be adjusted pursuant to any
forward or reverse stock splits that occur during the vesting or applicable
option period.


7. EMPLOYMENT AT WILL


If you accept the Company’s offer of employment, you will be an
employee-at‐will, meaning that either you or the Company may terminate our
relationship at any time for any reason, with or without cause. Any statements
to the contrary that may have been made to you or that may be made to you by the
Company, its agents, or representatives are superseded by this Letter.
Termination of your employment with the Company will be subject to the terms of
the Proprietary Information and Inventions Agreement.


8. CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT


As a condition of your employment pursuant to this Letter Agreement, we do
require that you sign the accompanying Proprietary Information and Inventions
Agreement, which is attached hereto and incorporated herein as Appendix A.
 
 
 
Exhibit 10.2 - Page - 2

--------------------------------------------------------------------------------

 

[logo.jpg]
 
You should know that the Proprietary Information and Inventions Agreement
significantly restrict your future flexibility in many ways. For example, you
will be unable to seek or accept certain employment opportunities for a period
of 12 months after you leave the employ of the Company.


9. PRIOR APOLLO PATENTS


You agree to cooperate with the Company to perfect any assignments of
intellectual property formerly owned by Apollo Diamond, Inc. and/or Apollo
Diamond Gemstone Corporation (“Apollo IP”) to the Company.


10. SEVERANCE


In the event that the Company terminates your employment without Cause, then the
Company will pay you an aggregate amount equal to your annual salary as in
effect prior to your termination, with such aggregate amount paid through equal
periodic payments, in accordance with the Company's payroll practices at the
date of your termination, during the one (1) year following such termination,
and the Company shall pay the full amount of your COBRA payments as of the
monthly due date for such COBRA payments with respect to the first year
following such termination; provided, that if your Change in Control Agreement
with the Company ("Change in Control Agreement") is in effect,  all payments
under this Agreement shall cease, you will have no further entitlement to such
payments, upon the occurrence of a Qualifying Change in Control, as provided in
the Change in Control Agreement.  To the extent required by law, COBRA payments
will be reported as income to you.


"Cause" shall mean (A)  the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or
condition or any such failure subsequent to Executive being delivered a Notice
of Termination without Cause by the Company) that is not remedied within 30 days
after a written demand for substantial performance is delivered to Executive by
the Chairman of the Board or the Chairman of the Compensation Committee which
specifically identifies the manner in which Executive has not substantially
performed Executive’s duties and that such failure if not remedied constitutes
“Cause” under this Agreement, (B)  Executive’s conviction by a court of law,
Executive’s admission in a legal proceeding that he is guilty or Executive’s
plea of nolo contendere, in each case, with respect to a felony, (C) Disability,
(D) death, or (E) Retirement or other voluntary termination of employment.  For
purposes of the definition of "Cause," no act or failure to act by Executive
shall be considered “willful” unless done or omitted to be done by Executive in
bad faith and without reasonable belief that Executive’s action or omission was
in, or not opposed to, the best interests of the Company.  “Disability” means
Executive’s absence from Executive’s duties with the Company on a full-time
basis for at least one-hundred-eighty (180) consecutive days as a result of
Executive’s incapacity due to physical or mental illness, unless within 30 days
after Notice of Termination is given to Executive following such absence
Executive shall have returned to the full-time performance of Executive’s
duties.  “Retirement” means Executive’s termination of his employment on or
after his attainment of age 65.  “Notice of Termination” shall mean a written
notice of Executive’s termination by the Company, which written notice shall (i)
indicate the specific Cause relied upon, (ii) to the extent applicable, set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment for such Cause, and (iii)
specify the date of termination; provided that the failure by the Company to set
forth in such notice any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Company hereunder or preclude the Company
from asserting such fact or circumstance in enforcing the Company’s rights
hereunder; and further provided that in the event of a termination for
Disability the date of termination shall be 30 days after Notice of Termination
is given (provided that Executive shall not have returned to the performance of
Executive’s duties on a full-time basis during such 30 day period). “Terminate,”
“terminated,” “termination,” or “termination of employment” shall mean
"separation from service" as defined by Treasury Regulation § 1.409A-1(h).
 
 
 
Exhibit 10.2 - Page - 3

--------------------------------------------------------------------------------

 
 
[logo.jpg]

 
(a)           This Agreement is intended to be exempt from Section 409A of the
Internal Revenue Code and any regulations and Treasury guidance promulgated
thereunder (the “Code”) to the maximum extent possible through the short term
deferral exception of Treas. Reg. §1.409A-1(b)(4) and the separation pay plan
exception of Treas. Reg. §1.409A-1(b)(9), and shall be interpreted and
administered accordingly.  Any payments exempt under the separation pay plan
exception shall be paid no later than the last day of the second calendar year
following the calendar year in which Executive's termination of employment
occurs.  For purposes of Code Section 409A, the Executive's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.


(b)           The Company and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure exemption from, or as needed, compliance with, Section 409A
of the Code.


(c)           The Company makes no representation or warranty as to the tax
effect of any of the preceding provisions, and the provisions of this Agreement
shall not be construed as a guarantee by the Company of any particular tax
effect to Executive under this Agreement.  The Company shall not be liable to
Executive or any other person for any payment made under this Agreement which is
determined to result in the imposition of an excise tax, penalty or interest
under Section 409A of the Code, nor for reporting in good faith any payment made
under this Agreement as an amount includible in gross income under Section 409A
of the Code.


(d)           Notwithstanding the timing of any payments pursuant to Section 3
of this Agreement, if Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then each of the following shall apply:


(i)  With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (x) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (y) the date of the Employee’s death (the “Delay
Period”) to the extent required under Code Section 409A.  Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and
 
 
Exhibit 10.2 - Page - 4

--------------------------------------------------------------------------------

 
 
[logo.jpg]

 
(ii)   To the extent any benefits provided during the first six months after
Executive’s termination are considered deferred compensation under Code Section
409A provided on account of a “separation from service,” and such benefits are
not otherwise exempt from Code Section 409A, Executive shall pay the costs of
such benefits during the first six months following termination and shall be
reimbursed, to the extent such costs would otherwise have been paid by the
Company or to the extent such benefits would otherwise have been provided by the
Company at no cost to the Executive, the cost of such coverage six months after
Executive’s termination.
 
 
11. ADDITIONAL PROVISIONS


Your employment pursuant to this letter is also contingent upon your submitting
the legally required proof of your identity and authorization to work in the
United States and the passing of a pre‐employment drug test. Additionally you
must complete the Scio Employee Application and Background Check form attached.
Furthermore, as we are a “drug free” workplace and you will be required to
submit to a pre-employment drug test.


This Letter Agreement and the agreements referenced herein and therein, contain
the complete agreement between you and the Company with respect to the subject
matter hereof and thereof, and supersede any prior understandings, agreements or
representations by or between you and the Company, written or oral, which may
have related to the subject matter hereof or thereof in any way, except for your
Change in Control Agreement with the Company and the stock option agreements
between you and the Company dated on or around May 7, 2012.


Neither you nor the Company may transfer or assign any rights or delegate any
obligations hereunder, in whole or in part, whether voluntarily or by operation
of law, without the prior written consent of the other party. Any purported
transfer, assignment or delegation by either you or the Company will be null and
void and of no force or effect. This Letter Agreement shall be binding upon and
inure to the benefit of the parties’ successors and lawful assigns.


Whenever possible, each provision of this Letter Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Letter Agreement is held to be prohibited by or unenforceable
or invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Letter Agreement.
 
 
 
Exhibit 10.2 - Page - 5

--------------------------------------------------------------------------------

 
[logo.jpg]

 
This Letter Agreement may be executed in one or more counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together, when delivered, will constitute one and the same
instrument.


The internal law, without regard to conflicts of laws principles, of the State
of South Carolina will govern all questions concerning the construction,
validity and interpretation of this Letter Agreement and the performance of the
obligations imposed by this Letter Agreement. Any and every legal proceeding
arising out of or in connection with this Letter Agreement shall be brought in
the appropriate courts of the State of South Carolina, and each of the parties
hereto consents to the exclusive jurisdiction of such courts.


No term or condition of this Letter Agreement shall be deemed to have been
waived, nor shall there by any estoppel to enforce any provisions of this Letter
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.


Please review this Letter Agreement and the accompanying Proprietary Information
and Inventions Agreement carefully and, if appropriate, have your attorney
review these documents as well. We encourage you to consult legal counsel to
advise you regarding your obligations under this Letter Agreement and the
accompanying Proprietary Information and Inventions Agreement before you sign
these documents. If you wish to accept employment with the Company, please
indicate so by signing this Letter Agreement, the accompanying Proprietary
Information and Inventions Agreement attached as Appendix A, and completing the
Scio Employee Application and Background Check form attached hereto and made a
part hereof and return the originals to me. You should retain copies of each
agreement for your records.


We are very excited about our future relationship. I hope that you will accept
this offer of employment, as I look forward to a productive and mutually
beneficial working relationship. Please let me know if I can answer any
questions for you about any of the matters outlined in this Letter Agreement and
or any of its appendix or attachments referenced herein and made a part hereof.


Sincerely,


/s/ Edward S. Adams                                                      
Edward S. Adams
Chairman
Scio Diamond Technology Corporation


ACCEPTANCE


I accept employment with Scio Diamond Technology Corporation under the terms set
forth in this Letter Agreement:


/s/ Michael W. McMahon                                                      
Michael W. McMahon


Dated as of    August 3,
2012                                                                



 
Exhibit 10.2 - Page - 6

--------------------------------------------------------------------------------

 
[logo.jpg]
 
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


This Agreement is made between me, the undersigned employee (sometimes referred
to as "Executive"), and Scio Diamond Technology Corporation (the “Company”), and
is a material part of the consideration for my continued employment by the
Company and further is entered into in consideration for a cash payment of $100,
the premises, mutual covenants and representations contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties:


1.           No Conflict.   I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this Agreement
or my employment with the Company. I will not violate any agreement with or
rights of any third party or, except as expressly authorized by the Company in
writing hereafter, use or disclose my own or any third party’s confidential
information or intellectual property when acting within the scope of my
employment or otherwise on behalf of the Company. Further, I have not retained
anything containing any confidential information of a prior employer or other
third party, whether or not created by me.


2.           Intellectual Property Assignment.   The Company shall own all
right, title and interest (including, but not limited to, patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual and industrial property rights of any sort throughout
the world) relating to any and all inventions (whether or not patentable), works
of authorship, mask works, designs, know‐how, research, development, trade
secrets, techniques, processes, procedures, plans, policies, discoveries,
hardware, software, screens, specifications, designs, drawings, ideas and
information made or conceived or reduced to practice, in whole or in part, by me
or any other employee, independent contractor or agent of the Company during the
term of my employment with Company (collectively, "Inventions"), and I will
promptly disclose all Inventions to the Company. “Inventions” is to be broadly
defined. By way of example and without limitation, Inventions include all items
mentioned in the first sentence of this paragraph and any and all information
concerning teaching techniques, processes, formulas, innovations, discoveries,
improvements, research or development and test results, data, formats, marketing
plans, business plans, strategies, forecasts, unpublished financial information,
budgets, projections, and customer and supplier identities, characteristics and
agreements.


I hereby make all assignments necessary to accomplish the foregoing. I shall
further assist the Company, at the Company’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights specified to be so owned or assigned. I hereby irrevocably
designate and appoint the Company and its agents as attorneys-in-fact to act for
and in my behalf to execute and file any document and to do all other lawfully
permitted acts to further the purposes of the foregoing with the same legal
force and effect as if executed by me. If I wish to clarify that something
created by me prior to my employment that relates to the Company’s actual or
proposed business is not within the scope of this Agreement, I have listed it on
Appendix A. If I use or (except pursuant to this paragraph 2) disclose my own or
any third party’s confidential information or intellectual property when acting
within the scope of my employment or otherwise on behalf of the Company, the
Company will have and I hereby grant the Company a perpetual, irrevocable,
worldwide, royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such confidential information and intellectual property
rights.
 
 
 
Exhibit 10.2 - Page - 7

--------------------------------------------------------------------------------

 
 
3.           Prior Apollo IP.   I agree to cooperate with the company to perfect
any assignments of intellectual property formerly owned by, or claimed to be
owned by, Apollo Diamond, Inc. and/or Apollo Diamond Gemstone Corporation
(“Apollo IP”) to the Company. To the extent I hold any existing rights in
intellectual property that Apollo Diamond, Inc. and/or Apollo Diamond Gemstone
Corporation claim to own, I hereby assign any and all such rights, without
exception, to the Company. I shall further assist the Company, at the Company’s
expense, to further evidence, record and perfect such assignments, and to
perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned. I hereby irrevocably designate and appoint the Company and
its agents as attorneys-in-fact to act for and in my behalf to execute and file
any document(s) and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
me.


4.           Moral Rights.   To the extent allowed by law, paragraph 2 includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights,” “artist’s rights,”
“droit moral,” or the like (collectively “Moral Rights”). To the extent I retain
any such Moral Rights under applicable law, I hereby ratify and consent to any
action that may be taken with respect to such Moral Rights by or authorized by
the Company and agree not to assert any Moral Rights with respect thereto. I
will confirm any such ratifications, consents and agreements from time to time
as requested by the Company.


5.           Confidential Information.   I agree that all Inventions and all
other business, technical and financial information (including, without
limitation, the identity of and information relating to customers, potential
customers, suppliers, strategic partners, service providers, employees, agents
or shareholders of the Company) I develop, learn or obtain during the term of my
employment that relate to the Company or the business or demonstrably
anticipated business of the Company or that are received by or for the Company
in confidence, constitute “Proprietary Information.” Proprietary Information
includes not only information disclosed by the Company or its clients to me in
the course of my employment, but also information developed or learned by me
during the course of my employment with the Company, such as Inventions (as
defined above). Proprietary Information is to be broadly defined. Proprietary
Information includes all information that has or could have commercial value or
other utility in the business in which the Company or clients are engaged or
contemplate engaging, which also includes all information of which the
unauthorized disclosure could be detrimental to the interests of the Company or
clients, whether or not such information is identified as Proprietary
Information by the Company or clients, which does not rise to the level of a
Trade Secret. By example and without limitation, Proprietary Information
includes any and all information concerning teaching techniques, processes,
innovations, inventions, discoveries, improvements, research or development and
test results, specifications, data, know‐how, formats, marketing plans, business
plans, strategies, forecasts, unpublished financial information, budgets,
projections, and customer and supplier identities, characteristics, and
agreements which does not rise to the level of a Trade Secret.  The term Trade
Secret(s), as such term is used herein, means information, without regard to
form, including, but not limited to, technical or nontechnical data, a formula,
a pattern, a compilation, a program, a device, a method, a technique, a drawing,
a process, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers which is not commonly known by or available
to the public and which information (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  During the term of
my employment and until the fifth anniversary of the conclusion of my employment
with Company, I will hold in confidence and not divulge, disclose or otherwise
use any Proprietary Information except within the scope of my employment by the
Company. I further covenant and agree that during the term of my employment and
at all times thereafter, I will hold in confidence and not divulge, disclose or
otherwise use any Trade Secrets of the Company except within the scope of my
employment by the Company.  However, I shall not be obligated under this
paragraph with respect to information I can document is or becomes readily
publicly available without restriction through no fault of mine. I acknowledge
that all Proprietary Information, in any form or medium, including copies
thereof is the sole and exclusive property of the Company. Upon termination of
my employment, I will promptly return to the Company any and all items
containing or embodying Proprietary Information in any form or medium (including
all copies), except that I may keep a single personal copy of (i) my
compensation records, (ii) materials distributed to shareholders generally and
(iii) this Agreement. I also recognize and agree that I have no expectation of
privacy with respect to the Company’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages) and that my activity and any files or
messages on or using any of those systems may be monitored at any time without
notice.
 
 
 
Exhibit 10.2 - Page - 8

--------------------------------------------------------------------------------

 

 
6.           Non-Solicitation.   I agree that during the term of my employment
and until the second anniversary of the conclusion of my employment with the
Company, I will not encourage or solicit any employee or consultant of the
Company to leave the Company for any reason (except for the bona fide firing of
Company personnel within the scope of my employment). I also agree that during
the term of my employment (whether or not during business hours) and until the
second anniversary of the conclusion of my employment with the Company, I will
not solicit business from, divert business from, or attempt to convert to other
methods of using or offering the same or similar products or services as
provided by the Company or its affiliates to any person or entity that is or was
a client or prospective client of the Company or its affiliates at any time
during the 24 months prior to the date of termination of my employment and with
whom I have had material contact.


7.           Non-Compete.   During Executive's employment with the Company and
for a period of 12 months thereafter, Executive shall not (without the prior
written consent of the Company) compete with the Company or any of its
Affiliates by, directly or indirectly, forming, serving as an organizer,
director or officer of, or consultant to, or acquiring or maintaining more than
a 5% investment in, a Competing Business located in the Territory.  "Affiliate”
shall mean any business entity controlled by, controlling or under common
control with the Company. “Business” shall mean the production of cultured
diamonds, and any other related business engaged in by the Company or any of its
Affiliates as of the date of termination.  "Competing Business” shall mean any
business that, in whole or in part, is the same or substantially the same as the
Business.  “Territory” shall mean any state in the continental United States of
America and the States of Alaska and Hawaii into which the Company has sold
products during the 60 day period ending of the date of the Executive's
termination.


8.           Survival.   I agree that my obligations under paragraphs 2, 3, 4,
5, 6 and 7 of this Agreement shall continue in effect after termination of my
employment, regardless of the reason or reasons for termination, and whether
such termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine. My obligations under paragraphs 2, 4 and
5 also shall be binding upon my heirs, executors, assigns, and administrators
and shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.
 
 
 
Exhibit 10.2 - Page - 9

--------------------------------------------------------------------------------

 

 
9.           Governing Law; Choice of Forum.   Any dispute in the meaning,
effect or validity of this Agreement shall be resolved in accordance with the
laws of the State of South Carolina without regard to the conflict of laws
provisions thereof. I further agree that if one or more provisions of this
Agreement are held to be illegal or unenforceable under applicable South
Carolina law, such illegal or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required so that this
Agreement shall otherwise remain in full force and effect and enforceable in
accordance with its terms. I also agree that if any restriction in this
Agreement shall be determined to be invalid and unenforceable, it shall
automatically be modified, or may be modified by a court of competent
jurisdiction, to the extent necessary to make it valid and enforceable. I also
understand that any breach of this Agreement will cause irreparable harm to the
Company for which damages would not be an adequate remedy, and, therefore, the
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. I hereby waive any requirement that the Company post a
bond or similar security or instrument in connection with any action the Company
may commence in an effort to enforce this Agreement.


10.           Miscellaneous.   Except for my employment agreement with the
Company and my Change in Control Agreement with the Company, this Agreement
supersedes all prior agreements and understandings between the parties—whether
communicated in writing, orally or otherwise—and the representations, covenants
and agreements herein shall be binding and in full force against the parties
effective from the commencement of my employment with the Company. I may not
assign this Agreement or any rights or obligations hereunder. This Agreement
shall bind and inure to the benefit of each party and its respective successors,
heirs and assigns. Any references to the “Company” in this Agreement shall
include any subsidiary, affiliate, strategic partner, assign and/or successor of
the Company or any similarly situated party.


I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. I SIGN THIS AGREEMENT VOLUNTARILY
AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE COUNTERPART WILL BE
RETAINED BY COMPANY AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.


EXECUTIVE


/s/ Michael W.
McMahon                                                                
Michael W. McMahon


Address:
706 Deerfield
Drive                                                                
Greer, SC 29650                                                                


Date of Commencement of Employment
December 16, 2011


____________________________________
Date Signed
 
 
 
Exhibit 10.2 - Page - 10

--------------------------------------------------------------------------------

 
 
 
Accepted and Agreed to:
Scio Diamond Technology Corporation




/s/ Edward S.
Adams                                                                
Edward S. Adams
Chairman
 

 
Exhibit 10.2 - Page - 11

--------------------------------------------------------------------------------

 



 
[logo.jpg]
 
APPENDIX A
PRIOR MATTER
 
 
 

 
Exhibit 10.2 - Page - 12

--------------------------------------------------------------------------------

 

 
 
 
 